DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 9, 13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by U.S. PGPub. No. 2011/0314530 A1 (hereinafter "Donaldson")

Regarding claim 1:
Donaldson discloses: 
A system comprising:

access at least a first head related transfer function (HRTF) tailored to a first person (as understood by the examiner, HRTF is how a person’s ear receives sound from a sound source due to the individuality of a person’s physiological characteristics of the ear, ear canal and head size. Donaldson discloses in the table printed on pg. 5 of the publication, that “Ear pinna” and “Ear canal” are measured describing that an “audio recording is played from a known position at the ear”. This is further elaborated in ¶73: “As a result, for a given user wearing a headset in a consistent manner, the echo signal detected by the back microphone from the speaker output will have a frequency response that is to some extent consistent (i.e., reproducible) for that user, but different for a different user. This difference between the frequency response of the ear canal of one user from that of another user is a `biometric` difference unique to the physiology of a given user, and which therefore may be used to identify and hence authenticate a user” and finally also in ¶86: “…the back microphone located in a Bluetooth headset was used to gather the response signal from the user's ear canal”);
based at least in part on the first HRTF, determine whether to authenticate the first person to access at least one computer function (as pointed out in ¶73 above, the end goal is to “authenticate a user”, where it should be noted that the access is granted to a host of services and apparatuses as disclosed in ¶33: “an access control element capable of providing the user access to, or denying access to, networks, systems, devices, resources, data, processes, operations, services, etc. based on the output of the authentication element”).

Regarding claim 2:
Donaldson discloses: 
The system of Claim 1, comprising the at least one processor (Donaldson discloses in ¶9: “…comprising an electronic processor…”, and is also disclosed in ¶47, ¶89 and ¶91).

Regarding claim 6:
Donaldson discloses: 
The system of Claim 1, wherein the computer function comprises at least one audio playback (see ¶54-57 of Donaldson).

Regarding claim 8:
Donaldson discloses: 
The system of Claim 1, wherein the first HRTF is input as a measured biometric authenticator to determine whether to authenticate the first person to access at least one computer function (Donaldson discloses in ¶57 how the HRTF is measured “Upon receipt of the biometric input data, the biometric transduction element associated with personal user device 304 may apply the input data 322 to generate/determine the user's biometric response 324, and hence to provide a measurement of the appropriate biometric characteristic of the user.”).

Regarding claim 9:
Donaldson discloses: 
A method comprising:
as understood by the examiner, HRTF is how a person’s ear receives sound from a sound source due to the individuality of a person’s physiological characteristics of the ear, ear canal and head size. Donaldson discloses in the table printed on pg. 5 of the publication, that “Ear pinna” and “Ear canal” are measured describing that an “audio recording is played from a known position at the ear”. This is further elaborated in ¶73: “As a result, for a given user wearing a headset in a consistent manner, the echo signal detected by the back microphone from the speaker output will have a frequency response that is to some extent consistent (i.e., reproducible) for that user, but different for a different user. This difference between the frequency response of the ear canal of one user from that of another user is a `biometric` difference unique to the physiology of a given user, and which therefore may be used to identify and hence authenticate a user”; it should be noted that the measurement deploying the HRTF is then elaborated in ¶57 and finally also in ¶86: “…the back microphone located in a Bluetooth headset was used to gather the response signal from the user's ear canal”);
comparing the first HRTF to at least one template HRTF information (Donaldson discloses the comparison in ¶59: “Upon receipt of the biometric transducer output or response data, the authentication element (element 214 of access management element 210 in FIG. 2) processes (e.g., compares with pre-stored data or otherwise analyzes) the response (as depicted by stage 328). This processing is performed to determine whether the response data matches the response (i.e., it is close enough within a specified tolerance or threshold) that would be received if the correctly authorized user had generated the response (e.g., if the authorized user's ear had generated the received output data in response to the provided input signal).” and ¶64: “comparing data generated by the device (e.g., a response to an input signal that is modified by the user's ear canal, etc.) to previously acquired user identification data”); and
based at least in part on the comparison, determining whether to authenticate the first person to access at least one computer function (as pointed out in ¶73 above, the end goal is to “authenticate a user”, where it should be noted that the access is granted to a host of services and apparatuses as disclosed in ¶33: “an access control element capable of providing the user access to, or denying access to, networks, systems, devices, resources, data, processes, operations, services, etc. based on the output of the authentication element”).

Regarding claim 13:
Donaldson discloses: 
The method of Claim 9, wherein the information representing the first HRTF comprises a measured HRTF input from a HRTF measuring apparatus to the computer (Donaldson discloses in ¶57 how the HRTF is measured “Upon receipt of the biometric input data, the biometric transduction element associated with personal user device 304 may apply the input data 322 to generate/determine the user's biometric response 324, and hence to provide a measurement of the appropriate biometric characteristic of the user.”).

Regarding claim 16:
Donaldson discloses: 
The method of Claim 9, comprising:
see Donaldson ¶57); and
authenticating the first person only if both the first HRTF information matches the template HRTF information and the second HRTF information matches the stored element (see Donaldson ¶57).

Regarding claim 17:
Donaldson discloses: 
The method of Claim 16, wherein the first HRTF information is associated with a first pose of the first person and the second HRTF information is associated with a second pose of the first person (see Donaldson ¶57).

Regarding claim 18:
Donaldson discloses: 
An apparatus comprising:
at least one processor operable to access at least one computer function and configured with instructions to:
receive first head related transfer function (HRTF) information (as understood by the examiner, HRTF is how a person’s ear receives sound from a sound source due to the individuality of a person’s physiological characteristics of the ear, ear canal and head size. Donaldson discloses in the table printed on pg. 5 of the publication, that “Ear pinna” and “Ear canal” are measured describing that an “audio recording is played from a known position at the ear”. This is further elaborated in ¶73: “As a result, for a given user wearing a headset in a consistent manner, the echo signal detected by the back microphone from the speaker output will have a frequency response that is to some extent consistent (i.e., reproducible) for that user, but different for a different user. This difference between the frequency response of the ear canal of one user from that of another user is a `biometric` difference unique to the physiology of a given user, and which therefore may be used to identify and hence authenticate a user”; it should be noted that the measurement deploying the HRTF is then elaborated in ¶57 and finally also in ¶86: “…the back microphone located in a Bluetooth headset was used to gather the response signal from the user's ear canal”);
compare the first HRTF information to template HRTF information (Donaldson discloses the comparison in ¶59: “Upon receipt of the biometric transducer output or response data, the authentication element (element 214 of access management element 210 in FIG. 2) processes (e.g., compares with pre-stored data or otherwise analyzes) the response (as depicted by stage 328). This processing is performed to determine whether the response data matches the response (i.e., it is close enough within a specified tolerance or threshold) that would be received if the correctly authorized user had generated the response (e.g., if the authorized user's ear had generated the received output data in response to the provided input signal).” and ¶64: “comparing data generated by the device (e.g., a response to an input signal that is modified by the user's ear canal, etc.) to previously acquired user identification data”);
responsive to the first HRTF information matching the template HRTF information, grant access to the computer function (as pointed out in ¶73 above, the end goal is to “authenticate a user”, where it should be noted that the access is granted to a host of services and apparatuses as disclosed in ¶33: “an access control element capable of providing the user access to, or denying access to, networks, systems, devices, resources, data, processes, operations, services, etc. based on the output of the authentication element”), and
responsive to the first HRTF information not matching the template HRTF information, not grant access to the computer function (as the citation for ¶33 above points out, the access control element is capable of “denying access to” in the case the user is not verified). 

Regarding claim 19:
Donaldson discloses: 
The apparatus of Claim 18, wherein the first HRTF information is received from a user-manipulable input device (see Donaldson ¶57).

Regarding claim 20:
Donaldson discloses: 
The apparatus of Claim 18, wherein the first HRTF information is received from a computer storage device (see Donaldson ¶57).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson as applied to claim 1 above, and further in view of U.S. Patent No. 10,499,179 B1 (hereinafter "Lyren").

Regarding claim 3:
Donaldson does not disclose the following limitation which is taught by Lyren:
prior to determining whether to authenticate the first person to access at least one computer function, decrypt a data structure representing the HRTF to derive the HRTF therefrom (Lyren discloses decrypting the HTRF in Col. 14:22-32: “The electronic device also decrypts the HRTFs”).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.” (see MPEP 2143).
Donaldson discloses all the structural elements of the claimed invention and their functions except for decrypting (and conversely encrypting) the HRTF which is disclosed in Lyren. 
Thus, one of ordinary skill in the art of HRTF based user authentication would have been motivated, before the effective filing date of the claimed invention, to update the system of Donaldson with the system of Lyren by adding the step of encrypting and decrypting the HTRF data, and be motivated to follow the teaching found in Lyren to perform the modification using this teaching, namely “to protect the confidentiality of the data so unwanted third parties cannot access and/or decrypt the data” (see Lyren, Col. 13:39-43).
	
Claim 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson as applied to claim 1 above, and further in view of U.S. PGPub. No. 2006/0282671 (hereinafter "Burton").

Regarding claim 4:
Donaldson does not disclose the following limitation which is taught by Burton:
responsive to the first HRTF satisfying a test, compare at least a first non-HRTF biometric measurement of the first person with at least one stored non-HRTF biometric element Burton discloses multi-parameter biometric authentication, thus requires multiple biometric authentication forms of which several are non-HRTF, this is disclosed throughout the reference, but in particular in ¶15: “The biometric data may be obtained by determining an eye characteristic, a vocal pattern or characteristic, hand geometry, a facial feature, finger or thumb print or handwriting pattern of the user or even collecting a biological sample from the user”, ¶45: “…the received biometric data is compared with corresponding authentic biometric data 106 previously obtained from the genuine-user…”, ¶62: “…multiple forms of biometric data for simultaneous or sequential verification to authenticate the identity of a user as a genuine-user. In doing so, it increases a level of security assurance which can be provided when the user is accessing restricted areas or information…”);
responsive to the first non-HRTF biometric measurement matching the stored non-HRTF biometric element, grant the first-person access to the at least one computer function (Burton discloses this in ¶46: “…Authentic biometric data 206 previously obtained from the genuine-user is compared with biometric data received from the user 204 using processor 208. Authentication status communication means 210 then provides an indication of the user's authentication status to indicate that the user's identity has been authenticated as the genuine-user…”); and
responsive to the first non-HRTF biometric measurement not matching the stored non-HRTF biometric element, not grant the first-person access to the at least one computer function (Burton discloses the alternative also in ¶47: “Authentication status communication means 210 then provides an indication of the user's authentication status to indicate that the user's identity has been … invalidated.”, consequently not granting access).
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.” (see MPEP 2143).
Donaldson discloses all the structural elements of the claimed invention and their functions except for using additional non-HRTF based biometric authentication forms which is disclosed in Burton. 
Thus, one of ordinary skill in the art of HRTF based user authentication would have been motivated, before the effective filing date of the claimed invention, to update the system of Donaldson with the system of Burton and add multiple biometric authentication forms, and be motivated to follow the teaching found in Burton to perform the modification using this teaching, namely because “it increases a level of security assurance which can be provided when the user is accessing restricted areas or information. The present invention further enhances the security access level by providing an optional means to accept either simultaneously or consecutively biometric data, such as a user's biometric eye data, voice, facial features, hand geometry, handwriting pattern, biological sample or other suitable biometric data and rate that data based on associated qualification factors” (see Burton, ¶62).

Regarding claim 5:

prior to determining whether to authenticate the first person to access at least one computer function using the first HRTF, compare at least a first non-HRTF biometric measurement of the first person with at least one stored non-HRTF biometric element (Burton discloses multi-parameter biometric authentication, thus requires multiple biometric authentication forms of which several are non-HRTF, this is disclosed throughout the reference, but in particular in ¶15: “The biometric data may be obtained by determining an eye characteristic, a vocal pattern or characteristic, hand geometry, a facial feature, finger or thumb print or handwriting pattern of the user or even collecting a biological sample from the user”, ¶45: “…the received biometric data is compared with corresponding authentic biometric data 106 previously obtained from the genuine-user…”, ¶62: “…multiple forms of biometric data for simultaneous or sequential verification to authenticate the identity of a user as a genuine-user. In doing so, it increases a level of security assurance which can be provided when the user is accessing restricted areas or information…”);
responsive to the first non-HRTF biometric measurement not matching the stored non-HRTF biometric element, not grant the first-person access to the at least one computer function (Burton discloses this in ¶46: “…Authentic biometric data 206 previously obtained from the genuine-user is compared with biometric data received from the user 204 using processor 208. Authentication status communication means 210 then provides an indication of the user's authentication status to indicate that the user's identity has been authenticated as the genuine-user…”); and
responsive to the first non-HRTF biometric measurement matching the stored non-HRTF biometric element, determine whether to authenticate the first person to access the at least one Burton discloses the alternative also in ¶47: “Authentication status communication means 210 then provides an indication of the user's authentication status to indicate that the user's identity has been … invalidated.”, consequently not granting access); and
responsive to the first HRTF passing a test, grant the first person access to the at least one computer function, such that access to the at least one computer function is not granted if either the first HRTF fails to pass the test or if the non-HRTF biometric measurement fails to match the non-HRTF biometric element and such that the first HRTF is not considered unless the non-HRTF biometric measurement matches the non-HRTF biometric element (as elaborated already earlier, Burton discloses multiple forms of biometric authentication that can either be carried out simultaneously or consecutively, and if either stage fails does not authenticate the user or authenticating the user if all the biometric factors are authenticated, see ¶62 ).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.” (see MPEP 2143).

Thus, one of ordinary skill in the art of HRTF based user authentication would have been motivated, before the effective filing date of the claimed invention, to update the system of Donaldson with the system of Burton and add multiple biometric authentication forms, and be motivated to follow the teaching found in Burton to perform the modification using this teaching, namely because “it increases a level of security assurance which can be provided when the user is accessing restricted areas or information. The present invention further enhances the security access level by providing an optional means to accept either simultaneously or consecutively biometric data, such as a user's biometric eye data, voice, facial features, hand geometry, handwriting pattern, biological sample or other suitable biometric data and rate that data based on associated qualification factors” (see Burton, ¶62).
Regarding claim 14:
Donaldson does not disclose the following limitation which is taught by Burton:
responsive to the first HRTF matching the template HRTF information, comparing at least a first biometric measurement of the first person with at least one stored biometric element (Burton discloses multi-parameter biometric authentication, thus requires multiple biometric authentication forms of which several are non-HRTF, this is disclosed throughout the reference, but in particular in ¶15: “The biometric data may be obtained by determining an eye characteristic, a vocal pattern or characteristic, hand geometry, a facial feature, finger or thumb print or handwriting pattern of the user or even collecting a biological sample from the user”, ¶45: “…the received biometric data is compared with corresponding authentic biometric data 106 previously obtained from the genuine-user…”, ¶62: “…multiple forms of biometric data for simultaneous or sequential verification to authenticate the identity of a user as a genuine-user. In doing so, it increases a level of security assurance which can be provided when the user is accessing restricted areas or information…”);
responsive to the first biometric measurement matching the stored biometric element, granting the first-person access to the at least one computer function (Burton discloses this in ¶46: “…Authentic biometric data 206 previously obtained from the genuine-user is compared with biometric data received from the user 204 using processor 208. Authentication status communication means 210 then provides an indication of the user's authentication status to indicate that the user's identity has been authenticated as the genuine-user…”); and
responsive to the first biometric measurement not matching the stored biometric element, not granting the first-person access to the at least one computer function (Burton discloses the alternative also in ¶47: “Authentication status communication means 210 then provides an indication of the user's authentication status to indicate that the user's identity has been … invalidated.”, consequently not granting access).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.” (see MPEP 2143).
Donaldson discloses all the structural elements of the claimed invention and their functions except for using additional non-HRTF based biometric authentication forms which is disclosed in Burton. 
Thus, one of ordinary skill in the art of HRTF based user authentication would have been motivated, before the effective filing date of the claimed invention, to update the system of Donaldson with the system of Burton and add multiple biometric authentication forms, and be motivated to follow the teaching found in Burton to perform the modification using this teaching, namely because “it increases a level of security assurance which can be provided when the user is accessing restricted areas or information. The present invention further enhances the security access level by providing an optional means to accept either simultaneously or consecutively biometric data, such as a user's biometric eye data, voice, facial features, hand geometry, handwriting pattern, biological sample or other suitable biometric data and rate that data based on associated qualification factors” (see Burton, ¶62).

Regarding claim 15:
Donaldson does not disclose the following limitation which is taught by Burton:
prior to determining whether to authenticate the first person to access at least one computer function using the first HRTF, comparing at least a first biometric measurement of the first person with at least one stored biometric element (Burton discloses multi-parameter biometric authentication, thus requires multiple biometric authentication forms of which several are non-HRTF, this is disclosed throughout the reference, but in particular in ¶15: “The biometric data may be obtained by determining an eye characteristic, a vocal pattern or characteristic, hand geometry, a facial feature, finger or thumb print or handwriting pattern of the user or even collecting a biological sample from the user”, ¶45: “…the received biometric data is compared with corresponding authentic biometric data 106 previously obtained from the genuine-user…”, ¶62: “…multiple forms of biometric data for simultaneous or sequential verification to authenticate the identity of a user as a genuine-user. In doing so, it increases a level of security assurance which can be provided when the user is accessing restricted areas or information…”);
responsive to the first biometric measurement not matching the stored biometric element, not granting the first-person access to the at least one computer function (Burton discloses the alternative also in ¶47: “Authentication status communication means 210 then provides an indication of the user's authentication status to indicate that the user's identity has been … invalidated.”, consequently not granting access);
responsive to the first biometric measurement matching the stored biometric element, determining whether to authenticate the first person to access the at least one computer function using the first HRTF (Burton discloses this in ¶46: “…Authentic biometric data 206 previously obtained from the genuine-user is compared with biometric data received from the user 204 using processor 208. Authentication status communication means 210 then provides an indication of the user's authentication status to indicate that the user's identity has been authenticated as the genuine-user…”); and
responsive to the first HRTF matching the template HRTF information, granting the first person access to the at least one computer function, such that access to the at least one computer function is not granted if either the first HRTF fails to pass the test or if the biometric as elaborated already earlier, Burton discloses multiple forms of biometric authentication that can either be carried out simultaneously or consecutively, and if either stage fails does not authenticate the user or authenticating the user if all the biometric factors are authenticated, see ¶62 ).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.” (see MPEP 2143).
Donaldson discloses all the structural elements of the claimed invention and their functions except for using additional non-HRTF based biometric authentication forms which is disclosed in Burton. 
Thus, one of ordinary skill in the art of HRTF based user authentication would have been motivated, before the effective filing date of the claimed invention, to update the system of Donaldson with the system of Burton and add multiple biometric authentication forms, and be motivated to follow the teaching found in Burton to perform the modification using this teaching, namely because “it increases a level of security assurance which can be provided when the user is accessing restricted areas or information. The present invention further enhances the security access level by providing an optional means to accept either simultaneously or consecutively biometric data, such as a user's biometric eye data, voice, facial features, hand geometry, handwriting pattern, biological sample or other suitable biometric data and rate that data based on associated qualification factors” (see Burton, ¶62).

Claims 7, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson as applied to claim 1 above, and further in view of U.S. PGPub. No. 2013/0036452 A1  (hereinafter "Yamashita").

Regarding claim 7:
Donaldson does not disclose the following limitation which is taught by Yamashita:
The system of Claim 1, wherein the first HRTF is input as a password to determine whether to authenticate the first person to access at least one computer function (Yamashita discloses using an HRTF as a password, see Fig. 7 and in corresponding ¶73 and 74: “As shown in the drawing, the response input device 170 has nine buttons of "1" to "9." The listener selects any one of these buttons, and the position corresponding to the selected button is acquired as a response. In addition, an arrangement of the buttons of the response input device 170 will be described later … the device configuration described above is used to determine whether the position of the sound source virtually reproduced by the listener can be correctly estimated. When the listener can correctly estimate the position of the sound source, the listener is authenticated as the user U”).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness (C) Use of known technique to improve similar devices (methods, or products) in the same way” (see MPEP 2143). 
Donaldson discloses all the structural elements of the claimed invention and their functions except for using HRTF as a password, which is disclosed in Yamashita. 
Thus, one of ordinary skill in the art of HRTF based user authentication would have been motivated, before the effective filing date of the claimed invention, to update the system of Donaldson with the system of Yamashita, to input an HRTF as a password with alphanumeric characters to also permit the user to manually enter the HRTF authentication without requiring a biometric measurement to be obtained and thus save time and make the system overall perform faster.	

Regarding claim 10:
Donaldson does not disclose the following limitation which is taught by Yamashita:
wherein the information representing the first HRTF comprises an alpha-numeric string input to the computer (Yamashita discloses using an HRTF as a password, see Fig. 7 and in corresponding ¶73 and 74: “As shown in the drawing, the response input device 170 has nine buttons of "1" to "9." The listener selects any one of these buttons, and the position corresponding to the selected button is acquired as a response. In addition, an arrangement of the buttons of the response input device 170 will be described later … the device configuration described above is used to determine whether the position of the sound source virtually reproduced by the listener can be correctly estimated. When the listener can correctly estimate the position of the sound source, the listener is authenticated as the user U”).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “(C) Use of known technique to improve similar devices (methods, or products) in the same way” (see MPEP 2143). 
Donaldson discloses all the structural elements of the claimed invention and their functions except for using HRTF as a password, which is disclosed in Yamashita. 
Thus, one of ordinary skill in the art of HRTF based user authentication would have been motivated, before the effective filing date of the claimed invention, to update the system of Donaldson with the system of Yamashita, to input an HRTF as a password with alphanumeric characters to also permit the user to manually enter the HRTF authentication without requiring a biometric measurement to be obtained and thus save time and make the system overall perform faster.	

Regarding claim 11:
The combination Donaldson and Yamashita discloses:
The method of Claim 10, wherein the alpha-numeric string is input manually by a person (Yamashita discloses a user performing the input in Fig. 7 as well as ¶74).

Regarding claim 12:
The combination Donaldson and Yamashita discloses:
The method of Claim 10, wherein the alpha-numeric string is downloaded to the computer from at least one computer storage device (Yamashita see ¶74).

How to overcome the rejection of claims 1-20 under both 35 U.S.C. 102 and 103:
Applicant is advised to incorporate “When the user's HRTF is used as a biometric-based password, in Figure 7 a string of alpha-numeric or numeric characters from a person's HRTF (essentially, the filter coefficients of the HRTF) is entered as a password and compared at decision diamond 702 to the user's previously stored template HRTF information, typically a string of filter coefficients” (pg. 16) from the specification. Hence, elaborate on claim 10 by making sure to mention that the alpha-numeric characters are a string of filter coefficients and also disclose how the filter coefficients relate to the HRTF and incorporate the subject matter into claims 1, 9 and 18.  

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
“User Authentication Scheme Using Individual Auditory Pop-Out” by Sonoda et al. – discloses a HTRF based authentication scheme based on the uniqueness of a user’s auditory characteristics (i.e. anatomy of ear canal, head, etc.) Although it has similarities with the application and is related, it fails to disclose measuring the HTRF and then subsequently authenticating the user by performing a comparison to a stored template. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER LAGOR whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491